 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDGorbea, Perez&Morell,S. enC. andAmalgamated ClothingWorkers of America,AFL-CIO.Case No. 24-CA-1373. Sep-tember 26, 1961DECISION AND ORDEROn April 17, 1961, Trial Examiner William Seagle issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner.1.We agree with the Trial Examiner that Respondent violatedSection 8 (a) (1) by impliedly conditioning its promise of benefits tothe employees upon their rejection of the Union.On November 4,1960, the day on which the Union openly conducted its campaign atthe plant to obtain signed authorization cards, the Respondent as-sembled all its employees at a meeting to explain its proposed planfor increasing their income.The Trial Examiner's finding that Re-spondent knew of the Union's activities that day is supported by therecord, through the remarks of certain supervisors and through thetestimony of an employee that Duprey Lopez, Respondent's directorof operations, stated at the November 4 meeting that any increasein wages to the employees would have to be held up since the Unionhad come in.The Respondent's conduct after it admittedly had notice of theUnion's claim to majority status clearly indicated its intention to con-dition increased benefits for the employees upon the maintenance ofthe status quo at the plant. Thus, a week after the first meeting and3 days after the Union's formal demand for recognition was received,the Respondent again called its employees together and again re-peated its intention to increase their income.At this meeting, DupreyLopez passed around a sheet of paper on which the employees wereasked to indicate their approval or disapproval of the plan.Al-though the plan made no overt reference to the Union but was insteadconditioned on the adoption of a governmental minimum wage order,we are satisfied that the Respondent intended, and the employees133 NLRB No. 42. GORBEA, PEREZ & MORELL, S. EN C.363understood, that the promise of a 10-percent increase above the mini-mum wage would only be effectuated if no new factor, such as theUnion, was introduced.After holding the second meeting and distributing a copy of theplan, the Respondent then solicited the signatures of employees.Seventy signatures were thus obtained, while no employee indicatedthat the plan met with his disapproval.The continued dangling of its promise to increase employees' wages,during the period that the employees had evinced an interest in join-ing the Union; the fact that Respondent felt it desirable to obtainthe signatures of the employees in approval of its plan; and the factthat no specific date was given when the increases might be effected,all give rise to the inference, which we draw, that the Respondentintended to impress its employees that nothing would be done forthem unless they rejected the Union.2.We agree with the Trial Examiner that Respondent violatedSection 8(a) (5) by refusing to bargain with the Union after it wasduly designated by a majority of its employees.We find no meritin the Respondent's contention that the authorization cards signed bythe employees were obtained upon the promise that they would be usedonly for the purpose of filing a petition for a representation election.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent, Gorbea, Perez & Morell,S. en C., a partnership, Santurce, Puerto Rico, its members, agents,successors, and assigns, shall :1.Cease and desist from :(a)Offering its employees economic benefits in order to inducethem to withdraw their support of the Union.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Amalgamated Clothing Workersof America, AFL-CIO, or any other labor organization of its em-ployees, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Refusing to bargain collectively with Amalgamated ClothingWorkers of America, AFL-CIO, as the exclusive bargaining repre-sentative of its employees in a unit consisting of its production andmaintenance employees, with respect to rates of pay, hours of em-ployment, and other terms and conditions of employment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Amalgamated Cloth-ingWorkers of America, AFL-CIO, as the exclusive representativeof all employees in the aforesaid appropriate unit, with respect torates of pay, hours of employment, and other terms and conditionsof employment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Post at its plant at Santurce, Puerto Rico, copies of the noticeattached hereto marked "Appendix."'Copies of said notice, to befurnished by the Regional Director for the Twenty-fourth Region,shall, after being signed by the active partners of the Respondent, beposted immediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken to insure that the copies of said notice are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for the Twenty-fourth Region,in writing, within 10 days from the date of this Order, what steps ithas taken to comply herewith.MEMBER RoDGERs took no part in the consideration of the aboveDecision and Order.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended,we hereby notify you that :WE WILL NOT offer our employees economic benefits in orderto induce them to withdraw their support from AmalgamatedClothingWorkers of America,AFL-CIO,or any other labororganization of our employees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization,to form labor organizations,to join or assist Amal- GORBEA,PEREZ & MORELL,S. EN C.365gamated Clothing Workers of America, AFL-CIO, or any otherlabor organization of our employees, to bargain collectivelythrough representatives of their own choosing, and toengage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any and all suchactivities, except to the extent that such right may be affected byan agreementrequiring membership in a labororganization asa condition of employment as authorized in Section8(a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL, upon request of the Union, bargain collectively withAmalgamated Clothing Workers of America, AFL-CIO, as theexclusive bargaining representative of our production and main-tenance employees with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment, and,if an understanding is reached, embody such understanding in asigned agreement.The bargaining unit is:All production and maintenance employees excluding officeclerical employees, watchmen, and supervisors as defined inthe Act.All our employees are free to become, remain, or refrain from be-coming or remaining members of any labor organization.GORBEA,PEREZ & MORELL,S. EN C.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENTOF THE CASEThe complaint charges the Respondent with violating Section 8(a)( I) of the Actby promising economic benefits to its employees in order to discourage their unionorganizational activities,and with violating Section 8(a)(5) of the Act by refusingto bargaincollectivelywith theUnion,although it represented a majority of theRespondent's employees in an appropriate bargaining unit.In its answer,the Re-spondent,whileadmitting the commerce allegations of the complaint,denied thejurisdiction of the Board,and the commission of the unfair labor practices withwhichitwas charged.On January 24, 25, 26, and 27, 1961,William Seagle,the duly designated TrialExaminer,held a hearing with respect to the allegations of the complaint at Santurce,Puerto Rico.At theclose of the taking of testimony,counsel fortheGeneralCounselavailed himself of the opportunity to argue the issues in the proceedingorally.Subsequentto the hearing,counsel for the Respondent filed abrief,settingforthits position.Upon the recordso made, and based upon my observation of the witnesses, Iherebymake the following: 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe Respondent, Gorbea, Perez & Morell, S. en C., is a partnership, organizedand existing under the laws of the Commonwealth of Puerto Rico, and engaged inthe manufacture and sale of men's clothing.The principal office and place of busi-ness of the partnership is at Stop 26, Martin Pena, Santurce, Puerto Rico.Duringthe past year, which is a representative period, the Respondent, in order to conductitsmanufacturing operations, purchased goods and other materials valuedin excessof $100,000, and such goods and materials were purchased and shipped to its plantfrom places located outside the Commonwealth of Puerto Rico.It is apparent that the direct inflow of goods to the Respondent more than satis-fies the Board's jurisdictional standards. Insofar as the Respondent's objection tothe jurisdiction of the Board is based on the present status of Puerto Rico as acommonwealth, the objection must be overruled.The Board has held inXavierZequeira,102 NLRB 874, that it has plenary jurisdiction over labor relations inPuerto Rico.II.THE UNIONAmalgamated Clothing Workers of America,AFL-CIO,is a labor organizationthat has sought to organize the production and maintenance employees of theRespondent,exclusive of office clerical employees, watchmen,and supervisoryemployees.III.THEUNFAIR LABOR PRACTICESA. The backgroundThe attempt of the Union to organize the Gorbea employees was initiated in themonth of September 1960.1Manuel Menendez, an organizer for the Amalgamated,made some contact with Gorbea employees through Regina Andrade, the presidentof the union local.The most important of these employees was Aurea Cruz, whohad been employed by Gorbea for about 2 years. She worked at sewing buttonsand labels on the clothing manufactured by Gorbea. In September and October,Menendez talked to almost all of the Gorbea employees outside the factory duringtheir lunch time, and explained to them that the Union wished to obtain authority torepresent them.On October 19, 1960, Menendez and Aurea Cruz distributed about100 copies of a handbill to the Gorbea employees, explaining the advantages of unionorganization, particularly in relation to the application of the minimum wage.The evening of Thursday, November 3, a meeting was held at the home of AureaCruz, and among those present were a number of other Gorbea employees, CarmenOrtiz,Carmen Marrero, and Gloria Marti, as well as three volunteer workers,Regina Andrade and Ramonita Rivera, who were, respectively, president and secre-tary of the local union, and Julia Montalvo, who worked at another clothing firm,Miranda Hermanos, a competitor of Gorbea which was located next door to theunion office.Not only Menendez came to this meeting but also E. B. Gersh, theInternational representative of the Amalgamated in Puerto Rico, who explained thedesire of the Union to get the Gorbea employees to sign cards authorizing the Unionto represent them in negotiations with their Employer.Menendez gave Aurea Cruz60 authorization cards 2 at the meeting, and she took them to the factory when shewent to work the next morning, which was Friday, November 4.In the course of the morning, Aurea Cruz distributed some of the authorizationcards to the Gorbea employees on the second floor of the factory where the cuttingroom, finishing department, and pressing section were located and where she herselfworked, and another employee distributed authorization cards on the third floor ofthe factory where the sewing shop was located.During the midmorning coffeebreak, which occurred at 9:30 a.m., Aurea Cruz congregated with a group of em-ployees at a table in a corner of the second floor where the irons were and secured'Unless otherwise indicated, all dates hereinafter mentioned should be assumed to bein 1960.2Although referred to by all concerned as "cards," they were really sheets of paperapproximately 7 inches long and 5 inches wide which could be folded for mailing to theUnion without the payment of postage. The sheets bore much more printing than is usualIn the case of authorization cards, for in addition to the application for membershipand the authorization of representation, the sheets had printed on them in large letterstwo special inducements to applicants: one was the promise that those who joined theUnion without waiting for a contract to be signed would not have to pay initiation fees,and the other that they would not have to pay dues until after a contract had been signed. GORBEA, PEREZ & MORELL,S.EN C.367their signatures to union authorization cards.In all, 22 cards were signed there.In addition to signing her own card,and that of another employee who asked her to-do so,Aurea Cruz witnessed the signature of the other 20 employees.AnotherGorbea employee distributed the union authorization cards on the third floor of thefactory, and the signatures on groups of such cards or single cards were witnessed byvarious employees,includingMargarita Pomales, Carmen Maria Rodriguez, MariaCristina Quiiiones,Miguelina Torres, and Maria Isabel Pefia.All 60 union authori-zation cards obtained by Aurea Cruz from Menendez were signed that day. She putthe 60 cards in an envelope and turned them over to Menendez the evening of thesame day.As one of the Gorbea employees "upstairs"had asked for five additionalcards, she obtained them from Menendez the same evening.These five cards weresigned by C'iorbea employees on Monday,November 7, and turned over to Menendezthe same day.Menendez turned the 65 cards over to Gersh,who the same daysent a letter to Luis Gorbea, one of the Gorbea partners,stating that the Amalgam-ated represented the "vast majority" of the employees in its production and main-tenance departments,and requesting a meeting with the firm some day during theweek of November 7 for the purpose of negotiating a collective-bargaining agree-ment.3This letter of November 7, was turned over to Gorbea's attorney, JaimePieras, who replied to it under date of November 10, explaining that he was leavingfor the continental United States,but inviting Gersh to meet with him at his officeat 4 p.m. on Friday,November 18.Under date of November 14, Gersh,withoutwaiting for the meeting, filed a petition for an election.The meeting suggested byPieras took place as scheduled in his office on November 18, and there were present,in addition to Pieras,Perez Diez,Gersh,and Menendez.At this meeting, Gershasked for recognition of the Union on the basis of a cardcheck but Pieras,speakingfor Gorbea,stated that he was inclined to advise his client to consent to an election,but would let the union representatives know definitely at a meeting in the Regionaloffice, already scheduled for November 22, to discuss their petition for an election.ThisledGersh to protest against a meeting that the Company had held with itsemployees at which it had made them promises,such as wage increases,and themeeting soon broke up on this discordant note.Gersh withdrew his petition for anelection,and under date of November 21, filed an unfair labor practice charge basedon the meeting with the Gorbea employees,and this charge was amended underdate of December 2, to include the failure of Gorbea to bargain collectively withthe Union.B. The meetings of November 4 and 11Before meeting with the union representatives,Perez Diez had already taken stepsdesigned to prevent the unionization of the Gorbea employees.He was certainlyaware of previous efforts towards this end.The Gorbea employees had alreadyparticipated in one union election.Moreover, Perez Diez,who had once beenconnectedwithMiranda Hermanos,which had already been organized by theUnion,had been told by the president of the local union in the spring of 1960 thatthe Gorbea employees would join the Union,and in September,after the organiza-tional campaign actually started,he heard from various employees that unionorganizers had been outside the factory talking to the Gorbea employees.However, Perez Diez did not approach the Gorbea employees directly.Hechose for this purpose Gonzalo Duprey Lopez,who had been hired by the firm inthe latter part of July as director of its operations,and who had been sent thefollowing month to Baltimore,Maryland,for training.He had,however,returnedfrom the States on October 28, which was just a week before the union authoriza-tion cards were signed.With the full knowledge and consent of his Employers,with whom he had dis-cussed the situation,Duprey Lopez called a meeting of the Gorbea employees onNovember 4, the very same day that the 60 union authorization cards were signed.The meeting took place on the third floor of the factory at 5 p.m., which would beafter the close of work,and the assembled employees were addressed for some 20or 30 minutes by Duprey Lopez.The Gorbea director of operations did not proveto be a very candid witness but he admitted that the purpose of the meeting wasto give the employees"certain information" concerning benefits which they couldobtain if they improved production.Pressed a little, Duprey Lopez conceded thatin the benefits plan offered to the employees were included "raises in salary," andthat he spoke to the employees about some percentage above the minimum wage3This letter was received by Gorbea on November 8, but it was not called to the atten-tion of Jose Antonio Perez Diez, another one of the Gorbea partners,until the follow-ing day. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat would be given to them.Asked what percentage was mentioned,he repliedthat it was 10 percent.However,he attempted to minimize all this by contendingthat he was merely repeating to the employees what he had already told them beforehe left for the States in August,and that its repetition on November 4, the veryday that the union'authorization cards were signed, was simply a coincident thathad nothing to do with any knowledge on his part of the circulation of the cards,of which he did not learn until some days later.I am willing to believe that before he departed for the States,Duprey Lopez, ashe circulated in the factory,had talkedindividuallyto various Gorbea employeesabout the benefits that would accrue to them if they increased production.But thissort of casual conversation was quite different from his addressing all the employeesat an assembled meeting, especially when this address was made the same day asthe union authorization cards were signed.As for the testimony of Duprey Lopez that he called the meeting on November 4,in complete ignorance of the circulation of the union authorization cards in theshop that same day,it is impossible for me to credit this testimony.Duprey Lopezadmitted that he constantly circulated through the shop,and that the"ladies in thefactory talk a great deal and they talk very loud,"and that it was precisely becauseof his that he learned of the Union's activity a few days after November 4. But,if he then acquired this knowledge in that way,he must no less surely have acquiredthe same knowledge on November 4.Moreover,he admitted that he had heardrumors of union activity before the November 4 meeting,and these rumors couldhardly have failed to include the interesting information concerning the circulationof the union authorization cards.As a matter of fact, there are two items of credible testimony that indicateaffirmatively that,when Duprey Lopez called the meeting of the employees onNovember 4, he already knew that the union authorization cards had been signed.Aurea Cruz testified that one of the foreladies from "upstairs," whom she identifiedas Pepa,remarked to Dona Angela,another forelady,in her presence:"For 1961we are going to have two new things here-a new manager and a union." Pepaalso pointed to Aurea Cruz and said:"The meeting was held at this one's house."Dona Angela then remarked to Aurea Cruz:"Aurea, you are keeping it to yourself."Whereupon the latter observed:"Well, we were going to tell you, but later."MariaCristineQuiiiones,one of the Gorbea employees who worked on men's pants onthe second floor of the factory, testified also that Duprey Lopez, in the course ofhis remarks at the meeting of November 4,told the employees that "in accordancewith our work or the quality of our work we would have a percentage, but thenhe said thatsince the union had come in he could do nothing."[Emphasis supplied.]This remark is wholly inconsistent with any assumption that Duprey Lopez wasignorant of the signing of the union cards.But, if it were possible to believe otherwise, this possibility must be regarded asdefinitely eliminated by the testimony relating to a second meeting of the Gorbeaemployees called by Duprey Lopez on November 11, exactely a week after the firstmeeting of November 4, and again with the full knowledge and consent of hisEmployers.By this time both Duprey Lopez and his Employers admittedly knew-officially and unofficially--of the authorization cards obtained by the Union onNovember 4.Nevertheless,they did not hesitate or scruple to call a second meetingof the employees on November 11, the purpose of which appears to have been toformalize the plan informally outlined by Duprey Lopez in the meeting of No-vember 4.At the November 11 meeting, which was held at 3 p.m., Duprey Lopezpassed around a paper on which the employees present were asked to indicate theirapproval or disapproval of the plan.The kinship between this plan and the planorally discussed with the employees on November 4, is apparent from the termsof the plan, which consisted of five paragraphs,as follows:1.To pay the new minimum wages of 0.50(fifty)cents per hour and ofsixty-eight cents(0.68) per hour for the manufacture of pants and suits, re-spectively,as soon as said minimum wages become effective.2.To adjust the price of each operation in such manner that each operatormay coverwith her dailyquota at least the minimum wage in her respectivephase of the operation.3.To increase the value of each operation 10 percent over the aboveadjustment.4. In the case of operators who have to work by the minimum wage, thelatter shall also be increased 10 percent.5.To improve the general working conditions in the shop so that eachoperator may increase her efficiency by better using her time and effort. GORBEA, PEREZ & MORELL, S. EN C.369The memorandum recording this plan also included the following statement:The meeting ended in the midst of the most favorable atmosphere of cordial-ity among operators, supervisors and director.Attached to the plan were three sheets on which the employees present were toindicate their approval or disapproval of the plan.Duprey Lopez obtained 79approvals and not a single disapproval.Of the 79 employees who approved theplan, at least 41 had also signed union authorization cards, as had almost certainly8 others 4 It is apparent, therefore, that the vast majority of the Gorbea employeeswho had signed union authorization cards either on Novembor 4 or 7 approved thebenefits plan submitted to them on November 11.Duprey Lopez had every reasonto be satisfied with the result of the two meetings which he had called.C. The failure to bargainThe answer to the further question whether the Respondent violated not onlySection 8(a)(1) but also Section 8(a)(5) of the Act depends upon the validity ofthe 65 authorization cards obtained by the Union.The parties are agreed that theunit appropriate for the purpose of collective bargaining consists of all the produc-tion maintenance employees of the Respondent, exclusive of office clerical employees,watchmen, and supervisory employees, and 1 find this unit to be appropriate.DidtheUnion represent a majority of the employees in this unit when it requestedGorbea to bargain collectively with it?The payroll of Gorbea for the week ending November 9, 1960, lists 104 em-ployees.Of these, two employees, Francisco Astacio and Ismael Agosto, arewatchmen, and three others, Angela Menar, who is in charge of pressing; JosefaGonzalez de Nieves,5 who is in charge of a section of the sewing shop where pantsare made; and Clara D. Ortiz, who is in charge of a section of the sewing shopwhere coats are made, are clearly supervisory employees.As watchmen and super-visory employees are excluded from the agreed bargaining unit, the number ofemployees in the appropriate bargaining unit would be 99 (104-5). In addition,there are two employees on the payroll whose status is disputed, namely, ArturoMiranda, who appears as "Chief Dispatcher" on a later list of employees suppliedby the Respondent, and whose duties apparently include selling in addition to super-vising an assistant dispatcher; and Ramon Suarez, the chief or "oldest" of two cutters.In view of the conclusions I have reached, it is unnecessary for me to determinewhether Arturo Miranda and Ramon Suarez are supervisory employees, If the 65union authorization cards were otherwise valid, it is clear that the Union wouldhave represented considerably more than a majority of the Respondent's employeesin the appropriate bargaining unit, whether that unit included 99 or 97 employees.It is the position of the Respondent, however, that the signatures to the unionauthorization cards were obtained under circumstances that indicate that the em-ployees who signed them did not wish the Union to represent them.Counsel forthe Respondent pictures the Gorbea employees as a group of ignorant women whocould not understand the purpose of union organization, who were suddenly andwithout prior explanation asked to sign union authorization cards and subjected toextreme psychological pressure to get them to do so, and who signed the cardsduring working hours without reading them after being told that the purpose of theirsigning the cards was to enable an election to be held at which they would be freeto vote for or against the Union.This picture is heavily overdrawn.Counsel for the Respondent specifically assertsthat the Union's organizer "never explained the purpose of the cards to the em-ployees," and that the employees were approached for the first time on November 4,about signing union cards.These assertions are contrary to the facts and to theclear and uncontradicted testimony of Manuel Menendez, the union organizer.Theemployees were not experiencing a union organizational campaign for the first time,for they had already voted in a previous union election.Handbills explaining thepurpose of union organization had also been distributed to them less than 3 weeksbefore they signed the union authorization cards.Moreover, this is not the only in-doctrination which they had received.From the month of September to December1960, Menendez was outside the Gorbea factory 4 or 5 times a week, and explained to60 or 70 of the employees the purpose of signing union authorization cards, whichwas to permit the Union to represent them with their Employer.When he testified,4There are slight misspellings in these names, or the middle initial is omitted.8 This forelady is the same one as is referred to in the transcript as Josefa Gonzales.624067-62-vol.133-25 370DECISIONSOF NATIONAL LABOR RELATIONS BOARDMenendez was specifically asked:"Did they(the employees) understand what youexplained to them?", and he replied: "I think they did."The presence of Menendezoutside the Gorbea factory is attested by one of the Gorbea partners, Perez Diez,who admitted that he knew of the presence of union organizers outside the factoryin the months of September, October, and November.It is true that 60 of the 65 union authorization cards were all signed on the sameday but it was not a hurried affair. It was only the culmination of a long effort.The signingseemsto have commenced at 9:30 a.m., during the midmorning coffeebreak,' and to have proceeded until at least after lunch,7 which would be a periodof almost 4 hours.While some of the employees signed cards while working, andone of them seemed to complain about this,8 most of the cards appear to have beensigned during free time, and to have received adequate consideration. Indeed, atleast two of the employees seem to have been hard to convince.9Of course, it is true that once a good many employees sign union authorizationcards a bandwagon psychology tends to develop.Thus four of the Gorbea em-ployees,Carmen Maria Rodriquez, Miguelina Torres, Francisca Gauthier, andRafaela Bruno,testified that one of their reasons for signing a union authorizationcard was out of a sense of "fellowship," and other expressed similar thoughts-MariaLuisa Negron and Paquita Seaton signed to please their fellow workers, and AmparoTorres to avoid problems with her fellow workers. But bandwagon psychology is afamiliar phenomenon in all group activity, and represents nothing illegitimate in it-self.In view of this psychology, it is not at all surprising that most of these sameemployees should have testified that they signed the union authorization cards with-out reading them.In assessing the understanding of the Gorbea employees of the situation confront-ing them on the day almost all of them signed the union authorization cards, andof probing their motives in signing them, I agree with counsel for the 'Respondentthat it is important to take into consideration that they were simple women andgirlswho had had little education.10But I do not draw the same conclusion as hedoes from their limitations. If their lack of education and simplicity were factorsin their behavior, they were not-possibly with a few exceptions-so ignorant or sosimple as not to understand the purpose of a union.Unions do not exist, after all,primarily for the benefit of high school and college graduates, nor are the benefitsof the National Labor Relations Act to be enjoyed exclusively by them. If theGorbea employees understood enough to have voted in a union election, they mustnecessarily have understood what a union was for, and if they were sophisticatedenough to act as witnesses to the signatures of fellow employees, they must haveunderstood the activity in which they were engaged.From their supposed lack of sophistication I draw the conclusion rather that theycould less easily withstand the unfair labor practices to which they were subjected.They became readier victims of their own fears and Duprey Lopez' illusory promises.In other words, it was comparatively simple to intimidate these credulous women andto get them to withdraw their support of the Union.What followed was quite in-evitableHaving changed sides but being deficient in the ability to invent plausibleexplanations of their motives and conduct, they attempted to color their testimony atthe hearing in favor of their employer rather than in favor of the Union, and in-volved themselves in absurdities and contradictions.The critical question is whether the Gorbea employees who signed union author-ization cards were actuallytoldthat the purpose of the cards was to make it neces-sary to enable an election to be held at which they would be free to vote for oragainst the Union.The fact that they may havebelievedthat such was .the purposeof the cards is wholly immaterial.Seven witnesses for the General Counsel andfour witnesses for the Respondent testified with respect to their motives in signingthe union authorization cards, but the testimony of most of them is confusing in theextreme.8Aurea Cruz so testified'Francisca Gauthier signed her card during her lunch time, and Maria Isabel Pellasignedher card at 1:15 p insMiguelina Torres testifiedthatshe read the union authorization card "quickly"When she was asked,"Did you read it so quickly that you did not understand what itmeant 9" she replied "I could not understand it-because I read it during working hours !"0Maria Luisa Negron testified that she finally signed her card'to put an end to certain"bothersome remarks" that were being made to herAmparo Torres asked Gloria Marti,who worked next to her machine on the third floor, to explain the purpose ofrthe card toher but."still dissatisfied, she went down to the second floor)to talk to Aurea Cruz about it.10A few of them testified that they had attended school only,up to -the sixth or seventhgrade. GORBEA,PEREZ& MORELL, S. EN C.371The testimony that is the most important in this connection is that of Aurea Cruz,since she was the undoubted leader of the union campaign.She clearly and crediblytestified that she told the employees who signed union authorization cards that"the purpose was to see whether we wanted to join the union, to get the union intothe factory."While Menendez discussed with her thepossibilitythat the employermight request that an election be held,ii she didnotdiscuss this possibility with theemployees themselves at the time the union authorization cards were signed.Shetestified rather that it was not until a few days after the cards had been signed, whichwould have been also after the first meeting of the employees held by Duprey Lopez,that the employees started asking whether there would be an election. It seemsthat this question was raised by some of the employees at a union meeting that washeld for them, and most of those who were present at the meeting told Aurea Cruzthat they had"expectedan election to be held." [Emphasis supplied.]This testi-mony was elicited by counsel for the Respondent himself in cross-examination ofAurea Cruz.This testimony does not establish, of course, that they weretoldthatan election was to be held.Equally clear,unequivocal,and convincing is the testimony of another witnessfor the General Counsel, the same Maria Cristina Quinones, who remembered thatDuprey Lopez had said at the November 4 meeting that "since the union had comein he could do nothing." She had worked for Gorbea about 3 years and was em-ployed in making men's pants on the second floor of the factory.Her testimonyis of particular importance for the very reason that she could read and write Spanishonly "a little bit," and she read only "parts" of the union authorization card.Nevertheless, she demonstrated that literacy is not a condition precedent to unionaffiliation, for she understood perfectly well what she was doingin signingthe unionauthorization card.Thus, she testified on her directexamination:Q.When you signed this union card, did you know what you were signing?A. I knew that what I was signing was a card so that the union could rep-resent us before the employer.This testimony was in no wise shaken during her cross-examination.She thenstated her reason for signing the union authorization card even more strongly."I signed this card," she testified, "because that was the union that was going torepresent us, so, for my benefit, as well as for the benefit of the others, I signed it."Moreover,when she was explicitly asked during her cross-examination:"When yousigned this card, did you want a union to represent you or did you want an election?"she replied: "A union that would represent us." Incidentally, Maria Cristina Qui-nones was also one of the employees who signed the union authorization card duringworking hours, thus demonstrating also that this was not necessarily an obstacle toher understanding of what she was doing.The testimony of Margarita Pomales, who did handwork on the sleeves of men'sjackets,makes it clear that, while shebelievedthat an election would be held, nostatement to this effect was made to her as an inducement to get to sign a union au-thorization card.Margarita Pomales was a simple soul who could not understandsuch sesquipedalian expressions as "union organizational activities" but she under-stood perfectly well what signing a union card meant.With respect to this she firsttestified as follows:Q. Did you fully understand the purposeof signingthe cards, as well as yoursister and the other person who signed?A. Well, I can say I knew what it was about, I cannot speak for the others.Q. According to your own understanding, what was the purpose for signinga unionauthorization card?A. I do not understand the question very well, but I believe that when wesigned those cards it was for the purpose of bringing a union and for the hold-ing of an election.Pressed-for further elucidation, the witness declared that she signed the card "oncondition that there be an election to decide," and also "to see if we could accept theunion,Imean to determine what would be decided among all of us, because, you see,we are many." On cross-examination, she testified further as follows:u I find no contradiction in the testimony of Menendez concerning the question whetherhe discussed the possibility of an election with the employees prior to November 4, ascontended by counsel for the RespondentWhen Menendez testified that he did not dis-cuss sucha possibility with them prior to this date, lie was obviously referring to therank-and-file employees whom he was interviewing outside the Gorbea factoryHe readilyadmitted that he discussed this possibility with Aurea Cruz prior to November 4. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ At thetime you signed this card,did you know you would have an op-portunity to vote for or against the union?A.Well, no.We signed the card,but we did not know that.Q. Did you know that an election was going to be held, as you statedbefore?A.Well, that iswhat Ibelieved.[Emphasis supplied.]The testimony of Maria Isabel Pena,a very recent Gorbea employee,who sewedthe sides of jackets on the third floor of the factory,indicates that nobody reallytoldher anything about the holding of an election.Her testimony is one of thebest examples of the contradications in which some of the witnesses involved them-selves.At first,she testified as follows:Q. Didyou understand what you were doing at the time you signed the card?A.Well, Isigned the card after I was told about some of the benefits that theunion would give us, but they also told me that if I would not be wholly com-mitted to the union but would be given an election.Q.Who spoketo you about any election?A. Nobodytoldme that directly but word got around,you see, we wouldspeak to each other and those were the rumors that were heard. [Emphasissupplied.]At another point in her testimony,she declared:"When I asked aboutthe card,what were we going to sign,then they told me that an election would come later."Finally, she testified:"Up to a certain point I signed because I was told that thepurpose was good, but I really did not know, or directly know what it was about."Even more extraordinary was the testimony of Miguelina Torres, who had workedfor Gorbea for 13 years,and who at the time of her testimony was engaged in sewingon zippers.She began by asserting that nobodyexplainedthe union card to her.Thus, when she was asked:"Did anybodyexplainto you what was the purpose ofsigning this union card which I am showing to you andwhich youadmit you signedvoluntarily?",she replied:"No, nobody did." But a few seconds later when she wasasked who handed the union card to her, she replied that it was handed to her by afellow worker named Carmen Marrero.She was then asked: "Did Carmen Marrerotalkto you in connection with this card when she handed it to you?", and she replied:"Well, shetoldus that it was for the union and that it was for an election,that wewere to attend an election."Finally, when she was asked whether she knew that shewas signing a card authorizing a union to represent her, she replied:"I thoughttheywere going to hold an election." [Emphasis supplied.]Miguelina Torres made adistinction, apparently,between having something explained to her and having some-body tell her something!Of the four witnesses who were calledby theRespondent and who testified withrespect to their motives in signing the union authorization cards, three witnesses,Paquita Seaton,Rafaela Bruno, and Amparo Torres,testified in substance that theyweretoldthat the purpose of the cards was to permit an election to be held; and thefirst two named also testified that they signed the card out of fellowship.All threeof these witnesses signed the card without reading it, and it appears that AmparoTorres sought an explanation of the purpose of the cardfrom GloriaMarti andAurea Cruzaftershe had signed it.Among the Respondent'switnesseswas also Francisca Gauthier, a 47-year-oldgrandmother who had been employed byGorbea for7 years and who worked atfinishing.She testified that she signed a union authorization card,although she didnot understand anything about unions at all, and that she was among the last tosign a card, and did so "because of fellowship."Her testimony is of particular in-terest because prior to her appearance as a witness she had made a statement underoath to a Board agent 12 to the effect that she had signed the union authorization cardvoluntarily and with full knowledge that the purpose of the card was to authorize theUnionto represent the employees in collective bargaining with the Employer.How-ever,she testified at the hearing that she did not read the statement at the timeitwas prepared for her signature because she did not have her eyeglasses with her;that although the statement was read to her she did not understand all the phraseswhich is contained;and that at the time she signed the statement"itwas lunch timeand it was late and I did not realizefully."Thetestimony of Francisca Gauthieronly illustrates the effect of the Respondent's unfair labor practices on the witnesses.I believe that she told the truth in her affidavit rather than at the hearing.However,it is significant that she did not undertake to testify that she signed the union authori-" The statement was subscribed and sworn to December 28, 1960. GORBEA,PEREZ & MORELL, S. EN C.373zation cardbecause she had beentoldthat it was only topermit an election to beheld.As a substitute for further testimony, which would have been repetitious, theparties stipulated that, if 51 of the Respondent's other employees were called aswitnessesby it, they would testify substantially as follows:that although they know how to read Spanish, they did not actually readthe union card they signed, but signed the same without reading it because theyunderstood from rumors among the employees that the purpose of signing thecards was to hold an election and that if they did not sign the cards on Novem-ber 4, 1960, then later on they would have to pay initiation fees, which theywould not have to pay if they signed the cards on November 4; that they did notbelieve that by the signing of the cards the Union was going to represent them,but signed the cards in order to please some fellow workers who asked them tosignsaid cards and for the reasons above stated, to wit: to have an election and toavoid payment of any initiation fee in case the Union won. ...13The stipulation was made subject to the understanding that "by the making of thestipulation the General Counsel does not concede the truth of the testimony andthat it is to be received by the Trial Examiner solely to avoid the presentation ofculmulative testimony by the respondent."This stipulation does not greatly alter the posture of the case. If anything, itfavors the conclusion that the Respondent's employees who signed the union author-ization cards knew what they were doing, and that no misrepresentations were madeto them by those employees who were actively soliciting their signatures. In thefirst place, the stipulation tends to establish that the vast majority, if not almost all,of the employees who signed the union authorization cards were literate. In thesecond place, the stipulation stops far short of amounting to an agreement that the51 employees covered by it would testify that a representation was made to themby the employees who were soliciting signatures to the union authorization cards tothe effect that the purpose of the cards was only to permit an election to be held.On the contrary, the stipulation is phrased in terms of therumorsheard by theemployees, and themotiveswhich actuated themin signingthe union authorizationcards.The record as a whole, moreover, confirms this.The burden of proving that the Union on November 7 represented a majorityof the Respondent's employees rests, of course, upon the General Counsel.Buthaving established that a majority of such employees in the appropriate bargainingunit signed union authorization cards which plainly authorized the Union to repre-sent them, the burden of proving that such authorizations were obtained by fraudormisrepresentation, or were otherwise invalid, shifted to the Respondent.Thisburden has not been met. The fact that many of the Respondent's employees maynot have taken the trouble to read the union authorization card before signing themdoes not in itself detract from the force and effect of their signatures. It is a factof common experience that manypersons signlegal documents either without readingthem at all or without reading them very carefully, and the courts have always heldthat it is immaterial.14To hold otherwise would be subversive of the very principlesupon which the obligations of contract rest. It is equally immaterial with whatmotives or expectations a personsignsa legal document, and hence it makes nodifference that many of the Respondent's employees may have signed the union au-thorization cards out of fellowship, or to please fellow workers, or for a similar rea-son, or in the expectation that an election would be held. It is also immaterial thatthe Union, in order to securesignaturesto the authorization cards, agreed to waiveinitiationfees.isI am aware that in the recent case ofEnglewood Lumber Company,130 NLRB394, a majority of the Board held that, when employees weretoldthat the unionauthorization cards were necessary to get a Board-supervisedelection,"consideringonly what the employees were told, and not what may or may not have been their" The stipulation also covered the subject of Duprey Lopez' talks with the employees inJuly and August before he left for Baltimore,and the meetingswith the Gorbea em-ployees on November4 and11.The substance of this part of the stipulation was thaton all these occasions he spoke of the possibility of wage increasesif efficiency was im-provedbut thatpriorto leavingfor Baltimore he only spoketo the employeesindividually.v See Corbin on Contracts (1960),section607; 12 AmericanJurisprudence628-629.u InN.L.R.B. v Irving Taitel,Ruth Taitel and Jerome Taitel,d/b/a I.Taitel andSon,261 F.2d 1 (C.A. 7), the courtheldthat thewaiving of such fees during the organiza-tional period"does not smack of coercion but rather of promotional persuasion." 374DECISIONSOF NATIONALLABOR RELATIONS BOARDsubjective reaction to what they were told, we do not think that it can reasonably besaid that the employees by their act of signing authorizations, thereby clearly mani-fested an intention to designate the Union as their bargaining representative." 16ButIdo not understand the Board to hold thatrumorscan take the place of explicitrepresentations, assuming that such rumors were current at the time the union au-thorization cards were signed.Actually, I am convinced that the talk about a Boardelection followed, rather than preceded, the signing of the union authorization cards.I hold, therefore, that on November 7, the Union represented a majority of theRespondent's employees in the appropriate bargaining unit.17 It is true that thereis little doubt that the union lost its majority status shortly thereafter as a result of theRespondent's unfair labor practices. It is established on the highest authority, how-ever, that when a union has lost its majority status as a result of unfair labor practicesof the employer, the employer may, nevertheless, be ordered to bargain collectivelywith the union.18IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)i(1) and (5) of the Act, I shall recommend that theRespondentceaseand desist from such practices, and take certain affirmative actionto effectuate the policies of the Act.As I believe that the Respondent's unfair laborpractices are sufficiently broad in scope to warrant an order directing the Respondentto cease and desist from infringing the rights guaranteed to its employees by Section 7of the Act, I shall recommend the issuance of such an order.Having found that the Respondent has refused to bargain with the Union in vio-lation of Section 8(a)(5) of the Act, 'I shall recommend that the Respondent beordered to bargain with the Union at its request as the exclusive representative of theRespondent's employees in the unit that I have found to be appropriate.As the record suggests that a small number of the Respondent's employees maynot be literate, I shall recommend also that the Respondent be directed not onlyto post but to read to its employees, the notice marked "Appendix."CONCLUSIONS OF LAW1.The Respondent, Gorbea, Perez & Morell, S. en C., is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Amalgamated- Clothing Workers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All production and maintenance employees of the Respondent, exclusive ofoffice clerical employees, watchmen, and supervisory employees, constitute a unitappropriate for the purpose of collective bargaining within the meaning of Section9(b) of the Act.4.At all times since November 7, 1960, the Union has been the exclusive repre-sentative of all the employees in the aforesaid unit for the purpose of collectivebargaining within the meaning of Section 9(a) of the Act.5.By refusing to recognize and deal with the Union as such representative, theRespondent has engaged in and is engagingin anunfair labor practice within themeaning of Section 8(a) (5) of the Act.6.By assembling its employees on November 4 and 11, 1960, in meetings held inits factory, and by offering them economic benefits in order to induce them to with-draw their support on the Union, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.[Recommendations omitted from publication.]16 But compareN.L R.B., v. Stow-ManufacturingCo, 217 F.2d 900(C.A. 2).17As the Union on this date had a majority of at least 15, I need not consider whether}.thefew' employees who -may have been subjected to what one of themdescribed as"bothersome remarks" can actually be said to have been coerced1s SeeFranks Bros. Company v. N L R.B.,321 U.S. 702